DETAILED ACTION
Claims 1-8 and 10-11 are pending.  Claims 1 and 8 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,257,763 to Srinivasan et al. ("Srinivasan") in view of U.S. Publication No. 2013/0162458 to Nishikido and further in view of U.S. Patent No. 4,586,179 to Sirazi et al. (“Sirazi”).

	Regarding claim 1, Srinivasan teaches:
	An electronic apparatus having a plurality of memory cells (Srinivasan: Col. 1, lines 18-20, "The present invention relates generally to content addressable memory devices, and more particularly to error detection within content addressable memory devices"), comprising: 
a plurality of latches, coupled to the memory cells, and are configured to monitor memory data of the memory cells (Srinivasan: Col. 4, lines 63-67, "[t]he error detector 107 is used to detect errors in CAM words output from the CAM array in error checking operations. The error detector 107 is coupled to receive a CAM word and corresponding validity value from the read/write circuit 161"); 
in response to a data corruption on at least one of the memory cells (Srinivasan: Col. 4, lines 63-67, [u]pon detecting an error, the error detector 107 outputs an error address 131 and asserts an error flag signal 132. The error detector 107 receives the check address 155 from the address circuit 103 for error logging purposes, and may optionally output an error address as indicated by dashed line 131. In alternate embodiments, the reset signal 153 and/or read signal , 
wherein the power-on-reset generator is configured to determine whether memory data stored in the at least one of the memory cells are different from hardwired code data corresponding to the at least one of the memory cells during an initialization operation of the electronic apparatus (Srinivasan: Col. 9, lines 27-34, "the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit. Compare circuit 208 is preferably a combinatorial logic circuit such as an XOR circuit that outputs a logic 1 only if the stored parity bit and the parity bit generated by the parity generator 206 do not match, but may alternatively be any type of circuit for detecting mismatch between the stored and generated parity bits"; Col. 9, lines 19-26, “The even/odd select signal 232 may be input to the parity generation circuitry 306 or, alternatively, the even/odd select signal 232 may be omitted altogether (i.e., omitted from read/write circuit 161 and error detector 107 of FIG. 6) and the even/odd selection may be hardwired for either even or odd parity generation. In alternative embodiments, parity functions other than even and odd parity may be used”; and Col. 8, lines 29-39, “As shown, a CAM word formed by of N groups of M data bits is output from the sense amplifier bank 162. The first group of data bits is designated D[M−1, 0], the second group of data bits is designated D[(2×M)−1, M] and so forth to the final group of data bits designated D[(N×M)−1, (N−1)×M]. The CAM word also includes N parity bits, one for each group of M bits. Although N parity bits are depicted in FIG. 6, any number of parity bits per CAM word may be used in alternative embodiments. For example, a single parity bit may be used for the entire CAM word”; wherein the memory data stored in the at least one of the memory cells is equated to the stored parity bit which is located in the CAM word; wherein the hardwired code data is equivalent to the output of the parity generator wherein the output of the parity generator is the even/odd  and indicate error when the memory data stored in the at least one of the memory cells are different from the hardwired code data corresponding to the at least of the memory cells (Srinivasan: Col. 9, lines 27-34, "the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit. Compare circuit 208 is preferably a combinatorial logic circuit such as an XOR circuit that outputs a logic 1 only if the stored parity bit and the parity bit generated by the parity generator 206 do not match, but may alternatively be any type of circuit for detecting mismatch between the stored and generated parity bits"; Col. 9, lines 19-26, “The even/odd select signal 232 may be input to the parity generation circuitry 306 or, alternatively, the even/odd select signal 232 may be omitted altogether (i.e., omitted from read/write circuit 161 and error detector 107 of FIG. 6) and the even/odd selection may be hardwired for either even or odd parity generation. In alternative embodiments, parity functions other than even and odd parity may be used”; and Col. 8, lines 29-39, “As shown, a CAM word formed by of N groups of M data bits is output from the sense amplifier bank 162. The first group of data bits is designated D[M−1, 0], the second group of data bits is designated D[(2×M)−1, M] and so forth to the final group of data bits designated D[(N×M)−1, (N−1)×M]. The CAM word also includes N parity bits, one for each group of M bits. Although N parity bits are depicted in FIG. 6, any number of parity bits per CAM word may be used in alternative embodiments. For example, a single parity bit may be used for the entire CAM word”; wherein the memory data stored in the at least one of the memory cells is equated to the stored parity bit which is located in the CAM word; wherein the hardwired code data is equivalent to the output of the parity generator wherein the output of the parity generator is the even/odd select signal that is hardwired for the generation).

However, Srinivasan does not appear to teach:
wherein each of the plurality of latches comprises a transistor having a threshold voltage, and an operating voltage of the plurality of latches is equal to a voltage difference between a pre-set operating supply voltage and the threshold voltage;

However, in the same field of endeavor, Nishikido teaches:
wherein each of the plurality of latches comprises a transistor having a threshold voltage, and an operating voltage of the plurality of latches is equal to a voltage difference between a pre-set operating supply voltage and the threshold voltage (Nishikido: Paragraph [0072], “The first embodiment fixes a voltage at the output terminal T3 of the operational amplifier 20 to the clipping voltage VC lower than the threshold voltage VTH for the latch circuit 21 while the threshold voltage VTH is obtained by subtracting an absolute value of the threshold voltage for the transistor 22 from the power supply voltage VDD”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Srinivasan by reducing the voltage of the latch by a threshold value, as taught by Nishikido.  One of ordinary skill in the art would have been motivated to make this modification because it will eliminate an output voltage range as a noise source and can reduce the occurrence of noise. (Nishikdo: Paragraphs [0010]-[0011]).

However, the Srinivasan/Nishikido combination does not appear to explicitly teach:
a power-on-reset generator, coupled to the plurality of latches, configured to generate a power-on-reset pulse to reset the electronic apparatus;
generate the power-on-reset pulse when an error is indicated.


a power-on-reset generator, coupled to the plurality of latches, configured to generate a power-on-reset pulse to reset the electronic apparatus (Sirazi: Col. 3, lines 23-34, "[t]he source voltage level detector 16 is responsive to the input voltage +V1 and provides a first output to a power up detector circuit 18 when input power is initially provided to microprocessor 14. A second output is provided by the source voltage level detector 16 to a reset trigger circuit 22 when +V1 is below a predetermined value, which in a preferred embodiment is 4.5 VDC. Upon receipt of an input signal from the source voltage level detector 16, the reset trigger circuit 22 provides a reset signal to microprocessor 14 to prevent its operation and ensure its reset in a low input voltage situation");
generate the power-on-reset pulse when an error is indicated (Sirazi: Col. 1, lines 52-58, “Microprocessors and microcomputers include reset circuitry and/or program routines which effect the clearing of certain data from memory, the initialization of a stored program sequence, and in some cases the turnoff of certain load devices in response to a command signal generated upon application of input power to the system”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Srinivasan/Nishikido combination by resetting the apparatus in response to an error or anomaly, as taught by Sirazi.  One of ordinary skill in the art would have been motivated to make this modification because by resetting the apparatus it can ensure that the operation does not continue in the anomalous condition. (Sirazi: Col. 3, lines 30-34).

Regarding claim 2, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 1 and further teaches:
The electronic apparatus of claim 1, wherein the memory cells are content-addressable memory cells (Srinivasan: Abstract, "[a] content addressable memory (CAM) device including a CAM array, encoding circuit, address circuit and error checking circuit"; and Col. 4, lines 63-67, "[t]he error detector 107 is used to detect errors in CAM words output from the CAM array in error checking operations. The error detector 107 is coupled to receive a CAM word and corresponding validity value from the read/write circuit 161").

	Regarding claim 5, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 1 and further teaches:
	The electronic apparatus of claim 1, further comprising:
a hardwired code circuit, coupled to the power-on-reset generator (Srinivasan: Col. 3, lines 45-53, "[t]he CAM array 101 is coupled to (i.e., connected directly to or through one or more intervening circuits) the address circuit 103, priority encoder 114, flag circuit 112, comparand register 115, and read/write circuit 161. The address circuit 103 is used to select a particular row of the CAM array for read or write access. The read/write circuit 161 is used to sense the output of the selected row during a read operation and to transmit a value to the selected row during a write operation"; Fig. 1, #161, the read/write circuit is directly coupled to the cam device and the error detector), and configured to provide the hardwired code data to the power-on-reset generator (Srinivasan: Col. 3, lines 45-53, "[t]he CAM array 101 is coupled to (i.e., connected directly to or through one or more intervening circuits) the address circuit 103, priority encoder 114, flag circuit 112, comparand register 115, and read/write circuit 161. The address circuit 103 is used to select a particular row of the CAM array for read or write access. The read/write circuit 161 is used to sense the output of the selected row during a read .

Regarding claim 6, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 5 and further teaches:
	The electronic apparatus of claim 5,
the power-on-reset generator comprises a plurality of logical circuits (Srinivasan: Col. 8, lines 40-43, "[the error detector 107 of Fig.6 contains] a parity check circuit 201 that includes a separate parity generator 206 and compare circuit 208 for each group of data bits and its corresponding parity bit"), 
each of the plurality of the logical circuits is coupled to one of the plurality of latches and the hardwired code circuit to receive the memory data (Srinivasan: Fig. 1, #101 and #105; and Col. 4, lines 43-44, "the address circuit 103 outputs each check address to the error detector 107") monitored by the one of the plurality of latches and the corresponding hardwired code data (Srinivasan: Col. 8, lines 40-43, "the data and parity bits are input to a parity check circuit 201 that includes a separate parity generator 206 and compare circuit 208 for each group of data bits and its corresponding parity bit"), and configured to perform a logical operation on the received memory data and the received hardwired code data to output a result (Srinivasan: Col 8, lines 43-46, "Each parity generator 206 generates a binary output according to the state of an even/odd select signal 232 and the number of set (or reset) data bits within the corresponding group of data bits"), and 
the power-on-reset pulse is generated according to the result of the logical operation (Srinivasan: Col. 9 27-67; and Col 10, lines 3-6, "[s]till referring to FIG. 6, the S-R flip-flop 224, .

	Regarding claim 7, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 1 and further teaches:
	The electronic apparatus of claim 1, wherein the logical circuit is an exclusive-OR circuit (Srinivasan: Col. 8, lines 65-67, "[t]he parity generator 206 is preferably formed using conventional combinatorial circuitry, for example a combination of exclusive OR gates"), the logical operation is an exclusive-OR operation (Srinivasan: Col. 8, lines 65-67, "[t]he parity generator 206 is preferably formed using conventional combinatorial circuitry, for example a combination of exclusive OR gates to produce a parity result shortly after a CAM word is loaded into the row buffer").

Regarding claim 8, Srinivasan teaches:
	An operative method adapted to an electronic apparatus having a plurality of memory cells (Srinivasan: Col. 1, lines 18-20, "The present invention relates generally to content addressable memory devices, and more particularly to error detection within content addressable memory devices"), comprising: 
monitoring, by a plurality of latches, memory data sensed from the plurality of memory cells (Srinivasan: Col. 4, lines 63-67, "[t]he error detector 107 is used to detect errors in CAM words output from the CAM array in error checking operations. The error detector 107 is coupled to receive a CAM word and corresponding validity value from the read/write circuit 161"); 
detecting a data corruption during an initialization operation of the electronic apparatus according to the memory data and corresponding hardwired code data (Srinivasan: by determining whether memory data stored in the at least one of the memory cells are different from hardwired code data corresponding to the at least one of the memory cells during an initialization operation of the electronic apparatus (Srinivasan: Col. 9, lines 27-34, "the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit. Compare circuit 208 is preferably a combinatorial logic circuit such as an XOR circuit that outputs a logic 1 only if the stored parity bit and the parity bit generated by the parity generator 206 do not match, but may alternatively be any type of circuit for detecting mismatch between the stored and generated parity bits"; Col. 9, lines 19-26, “The even/odd select signal 232 may be input to the parity generation circuitry 306 or, alternatively, the even/odd select signal 232 may be omitted altogether (i.e., omitted from read/write circuit 161 and error detector 107 of FIG. 6) and the even/odd selection may be hardwired for either even or odd parity generation. In alternative embodiments, parity functions other than even and odd parity may be used”; and Col. 8, lines 29-39, “As shown, a CAM word formed by of N groups of M data bits is output from the sense amplifier bank 162. The first group of data bits is designated D[M−1, 0], the second group of data bits is designated D[(2×M)−1, M] and so forth to the final group of data bits designated ; and
indicate error when the memory data stored in the at least one of the memory cells are different from the hardwired code data corresponding to the at least of the memory cells (Srinivasan: Col. 9, lines 27-34, "the compare circuit 208 compares the output of the parity generator 206 with the corresponding stored parity bit. Compare circuit 208 is preferably a combinatorial logic circuit such as an XOR circuit that outputs a logic 1 only if the stored parity bit and the parity bit generated by the parity generator 206 do not match, but may alternatively be any type of circuit for detecting mismatch between the stored and generated parity bits"; Col. 9, lines 19-26, “The even/odd select signal 232 may be input to the parity generation circuitry 306 or, alternatively, the even/odd select signal 232 may be omitted altogether (i.e., omitted from read/write circuit 161 and error detector 107 of FIG. 6) and the even/odd selection may be hardwired for either even or odd parity generation. In alternative embodiments, parity functions other than even and odd parity may be used”; and Col. 8, lines 29-39, “As shown, a CAM word formed by of N groups of M data bits is output from the sense amplifier bank 162. The first group of data bits is designated D[M−1, 0], the second group of data bits is designated D[(2×M)−1, M] and so forth to the final group of data bits designated D[(N×M)−1, (N−1)×M]. The CAM word also includes N parity bits, one for each group of M bits. Although N parity bits are depicted in FIG. 6, any number of parity bits per CAM word may be .

However, Srinivasan does not appear to teach:
	wherein memory data sensed from the memory cells are monitored by the plurality of latches, and an operating voltage of the plurality of latches is equal to a voltage difference between a pre-set operating supply voltage and a threshold voltage of a transistor that is comprised in each of the plurality of latches. 

	However, in the same field of endeavor, Nishikido teaches:
wherein memory data sensed from the memory cells are monitored by a plurality of latches, and an operating voltage of the plurality of latches is equal to a voltage difference between a pre-set operating supply voltage and a threshold voltage of a transistor that is comprised in each of the plurality of latches (Nishikido: Paragraph [0072], “The first embodiment fixes a voltage at the output terminal T3 of the operational amplifier 20 to the clipping voltage VC lower than the threshold voltage VTH for the latch circuit 21 while the threshold voltage VTH is obtained by subtracting an absolute value of the threshold voltage for the transistor 22 from the power supply voltage VDD”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Srinivasan by reducing the voltage of the latch by a threshold value, as taught by Nishikido.  One of ordinary skill in the art would have been 

However, the Srinivasan/Nishikido combination does not appear to teach:
generating a power-on-reset pulse to reset the electronic apparatus when an error is indicated.

However, in the same field of endeavor, Sirazi teaches:
generating a power-on-reset pulse to reset the electronic apparatus when an error is indicated (Sirazi: Col. 3, lines 23-34, "[t]he source voltage level detector 16 is responsive to the input voltage +V1 and provides a first output to a power up detector circuit 18 when input power is initially provided to microprocessor 14. A second output is provided by the source voltage level detector 16 to a reset trigger circuit 22 when +V1 is below a predetermined value, which in a preferred embodiment is 4.5 VDC. Upon receipt of an input signal from the source voltage level detector 16, the reset trigger circuit 22 provides a reset signal to microprocessor 14 to prevent its operation and ensure its reset in a low input voltage situation"; and Col. 1, lines 52-58, “Microprocessors and microcomputers include reset circuitry and/or program routines which effect the clearing of certain data from memory, the initialization of a stored program sequence, and in some cases the turnoff of certain load devices in response to a command signal generated upon application of input power to the system”),

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Srinivasan/Nishikido combination by resetting the apparatus according to to an error or anomaly, as taught by Sirazi.  One of ordinary skill in the art would have been motivated to make this modification because by resetting the apparatus it can ensure that the operation does not continue in the anomalous condition. (Sirazi: Col. 3, lines 30-34).

Regarding claim 10, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 8 and further teaches:
	The operative method of claim 8, wherein the steps of detecting the data corruption and outputting the power-on-reset pulse comprise: 
performing a logical operation on the memory data and the corresponding hardwired code data to obtain a result (Srinivasan: Col 8, lines 43-46, "Each parity generator 206 generates a binary output according to the state of an even/odd select signal 232 and the number of set (or reset) data bits within the corresponding group of data bits"); and 
generating the power-on-reset pulse according to the result of the logical operation (Srinivasan: Col. 9 27-67; and Col 10, lines 3-6, "[s]till referring to FIG. 6, the S-R flip-flop 224, when set, drives the error flag signal 132. As described above, the error flag signal 132 is preferably output directly to a host device to signal the error condition").

Regarding claim 11, the Srinivasan/Nishikido/Sirazi combination teaches all the elements of claim 8 and further teaches:
	The operative method of claim 10, wherein the logical operation is an exclusive-OR operation (Srinivasan: Col. 8, lines 65-67, "[t]he parity generator 206 is preferably formed using conventional combinatorial circuitry, for example a combination of exclusive OR gates to produce a parity result shortly after a CAM word is loaded into the row buffer").

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Nishikido, in view Sirazi, and further in view of U.S. Publication No. 2002/0013876 to Rosa et al. (“Rosa”).

Regarding claim 3, the Srinivasan/Nishikido/Sirazi combination teaches all of the elements of claim 1 as discussed above, and teaches:
the first inverter and the second inverter are operated with a pre-set operating supply voltage being dropped for the threshold voltage (Sirazi: Col.5, lines 16-34, "In the case of a low input voltage provided to the Vcc input pin of microprocessor 14, microprocessor 14 is reset in the following manner. If V1 drops below a predetermined voltage level, which in a preferred embodiment is 4.5 VDC, transistor 28 will turn off causing the base of transistor 60 to go high. When the base of transistor 60 transitions to a high state, or with approximately 5 VDC applied thereto from the Q2 output of monostable multivibrator circuit 44 via resistor 62 and diode 64, transistor 60 goes into saturation. This results in the grounding of the collector of transistor 60 and the RESET input of microprocessor 14. With RESET an active low input to microprocessor 14, the microprocessor will be reset when the collector of transistor 60 is maintained at ground potential. It is in this manner that microprocessor 14 is automatically reset when the power applied thereto drops below a predetermined voltage level"; wherein when the supply voltage is below a threshold voltage then the voltage is set to 0 when it is sent to ground which is a dropping of voltage).

However, the Srinivasan/Nishikido/Sirazi combination does not appear to teach:
The electronic apparatus of claim 1, wherein each of the plurality of latches comprises: 
a first inverter; 
a second inverter, coupled the first inverter,
wherein the transistor is coupled to the first inverter and the second inverter, an output terminal of the first inverter is coupled to an input terminal of the second inverter, 
an input terminal of the first inverter is coupled to an output terminal of the second inverter.

However, in the same field of endeavor, Rosa teaches:
	The electronic apparatus of claim 1, wherein each of the plurality of latches comprises: 
a first inverter (Rosa: Paragraph [0033], "[t]he circuit LTCGk connects the line 13 to the line CLk via two parallel-connected transistors T1, T3. The transistor T1 is driven by the signal RW and the transistor T3 is driven by the output of an inverter cell with memory INV1 comprising two inverter gates whose outputs are reciprocally brought to the inputs, the cell INV being electrically supplied by the voltage VA"); 
a second inverter, coupled the first inverter (Rosa: Paragraph [0033], "[t]he circuit LTCGk connects the line 13 to the line CLk via two parallel-connected transistors T1, T3. The transistor T1 is driven by the signal RW and the transistor T3 is driven by the output of an inverter cell with memory INV1 comprising two inverter gates whose outputs are reciprocally brought to the inputs, the cell INV being electrically supplied by the voltage VA"); and 
wherein the transistor is coupled to the first inverter and the second inverter, an output terminal of the first inverter is coupled to an input terminal of the second inverter, (Rosa: Paragraph [0033], "[t]he circuit LTCGk connects the line 13 to the line CLk via two parallel-connected transistors T1, T3. The transistor T1 is driven by the signal RW and the transistor T3 is driven by the output of an inverter cell with memory INV1 comprising two inverter gates whose outputs are reciprocally brought to the inputs, the cell INV being electrically supplied by the voltage VA"), 
an input terminal of the first inverter is coupled to an output terminal of the second inverter (Rosa: Paragraph [0033], "[t]he circuit LTCGk connects the line 13 to the line CLk via two parallel-connected transistors T1, T3. The transistor T1 is driven by the signal RW and the transistor T3 is driven . 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Srinivasan/Nishikido/Sirazi combination by having a transistor having a threshold voltage, coupled to a first and second inverter where the inverters are coupled to each other input to output, as taught by Rosa.  One of ordinary skill in the art would have been motivated to make this modification because the structure of this allows a transistor to detect a threshold voltage as well as reversing the signal processed and allowing the recording at will of the bits without requiring a resetting of a latch. (Rosa: Paragraphs [0034]-[0036]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan, in view of Nishikido, in view of Sirazi, in view of Rosa, and further in view of U.S. Publication No. 2015/0318033 to Kajigaya et al. (“Kajigaya”).

Regarding claim 4, the Srinivasan/Nishikido/Sirazi/Rosa combination teaches all the elements of claim 3 and further teaches:
The electronic apparatus of claim 3, wherein a control terminal of transistor is coupled to a drain terminal of the transistor (Kajigaya: Paragraph [0345], "The gates are commonly connected to the drain of the P-channel-type MOS transistor P02").

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Srinivasan/Nishikido/Sirazi/Rosa combination by coupling a control terminal to a drain terminal, as taught by Kajigaya.  One of ordinary .

Response to Arguments
Applicant's arguments in light of amendments, see page 7, filed 12/29/2020, with respect to the 35 U.S.C. §112(b) rejection of Claim 8 has been fully considered and is persuasive.  Therefore the rejection has been withdrawn.

Applicant's arguments, see pages 7-12, filed 12/29/2020, with respect to the 35 U.S.C. §103 rejection of Claims 1-8 and 10-11 have been fully considered and are not persuasive.  In particular, the Applicant argues that “the parity bit generated by the parity bit generator is different from the memory data stored in the CAM memory”.  Further clarification is provided and clarifying paragraphs are indicated in the rejection to show that the Examiner equates the parity bit generated to the hardwired code data and the parity bits of the CAM word to be equal to the memory data stored in the memory cell. Furthermore, Applicant argues that resetting the microprocessor is not equivalent to resetting memory. Examiner respectfully disagrees and sites to a paragraph to further clarify that this is equivalent to resetting memory.  Even assuming, arguendo, that it is just resetting a processor without consequently resetting memory, it still is teaching resetting when an error is indicated and the primary reference teaches indicating an error which would be obvious to be combined with the need for a reset. Therefore, the Examiner holds the previously presented rejection.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	2019/0095570: As another example, the error may be determined to have occurred in the static region 92. The processor 98 may manage and/or correct errors that occur in the static region 92. For instance, the processor 98 may determine whether to stop (e.g., deactivate) the static region 92 and the partial reconfiguration regions 94, and scrub the error and perform a logical reset after scrubbing is completed. Additionally, the processor 98 may reboot the integrated circuit 12. In other words, the processor 98 may deactivate the integrated circuit 12, clear the data stored on the configuration memory 52 (including the configuration memory 52 that corresponds to the static region 92 and the partial reconfiguration regions 94), rewrite the data onto the configuration memory 52, and reactivate the integrated circuit 12. It should be noted that the processor 98 may determine whether to perform a reset or a reboot based on an error tolerance associated with a particular part of the configuration memory 52. For instance, certain CRAM cells of the configuration memory 52 may be classified (e.g., set via user input) as being tolerant or intolerant of errors (e.g., SEUs). The processor 98 may determine whether the error tolerance of the location (e.g., a particular CRAM cell) of the error and perform a reset of reboot based on the error tolerance. The error tolerance may be binary in nature. For example, when the processor 98 determines that the error corresponds to memory that is error intolerant, a reboot may be performed, and when the processor 98 determines that the error corresponds to memory that is error tolerant, a reset may be performed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114